DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Tatyana Voloshchuk on 12/02/2020.

The application has been amended as follows: 
In the claims, amend claims 66, 76, 85, 87, 90 and 93 by deleting “analogs thereof or” from these claims.
In the claims, amend claims 87, 90 and 93 by inserting ---a compression resistant matrix selected from the group consisting of a bone autograft, bone allograft, hydroxyapatite, tri-calcium phosphate, and combinations thereof;--- between items (i) and (ii) as item (ii).

(Currently Amended) An autologous bone graft substitute composition for inducing new bone formation, promoting bone growth and treating bone defect, wherein the composition comprises:
(i)	 autologous blood;
(ii)	an osteogenic bone morphogenetic protein selected from BMP-6, BMP-2,
BMP-7, BMP-4, BMP-5, BMP-8, BMP-9, BMP-12, and BMP-13, 
ml to 1 mg per ml of autologous blood; and 
(iii) 	a compression resistant matrix selected from the group consisting of a bone
autograft, bone allograft, hydroxyapatite, tri-calcium phosphate, and combinations
thereof;
wherein the autologous blood forms a coagulum gel comprising a fibrin-meshwork reinforced with the compression resistant matrix, the coagulum gel containing the osteogenic bone morphogenetic protein, whereby the coagulum gel provides a sustained release of the osteogenic bone morphogenetic protein.
Claim 76. 	(Withdrawn-Currently Amended) A method of preparation of an autologous bone graft substitute composition, comprising the steps of:
(1) mixing:
a) autologous blood;
b) an osteogenic bone morphogenetic protein selected from BMP-6, BMP-2,
BMP-7, BMP-4, BMP-5, BMP-8, BMP-9, BMP-12, and BMP-13, 

0.002 mg per ml to 1 mg per ml of autologous blood; and

allograft, bone allograft, hydroxyapatite (HA), tri- calcium phosphate (TCP), and combinations thereof;
(2) incubating components of step (1) for a period sufficient to form a coagulum gel
comprising a fibrin-meshwork reinforced with the compression resistant matrix, the
coagulum gel containing the osteogenic bone morphogenetic protein, whereby the
coagulum gel and the compression resistant matrix provides a sustained release
of the osteogenic bone morphogenetic protein.
Claim 85. 	(Withdrawn, Currently Amended) A method of inducing or promoting bone growth by treatment of a bone with an autologous bone graft substitute composition comprising:
(i) 	autologous blood;
(ii) 	an osteogenic bone morphogenetic protein selected from BMP-6, BMP-2,
BMP-7, BMP-4, BMP-5, BMP-8, BMP-9, BMP-12, and BMP-13, 
(iii) 	a compression resistant matrix selected from the group consisting of a bone
autograft, bone allograft, hydroxyapatite, tri-calcium phosphate, and combinations thereof;
wherein the autologous blood forms a coagulum gel comprising a fibrin-meshwork reinforced with the compression resistant matrix, the coagulum gel containing the osteogenic bone morphogenetic protein, whereby the coagulum gel provides a sustained release of the osteogenic bone morphogenetic protein.

(i) autologous blood;
(ii) a compression resistant matrix selected from the group consisting of a bone
autograft, bone allograft, hydroxyapatite, tri-calcium phosphate, and combinations
thereof;
(iii) an osteogenic bone morphogenetic protein selected from BMP-6, BMP-2,
BMP-7, BMP-4, BMP-5, BMP-8, BMP-9, BMP-12, and BMP-13, 
heterodimers thereof, and combinations thereof, in a range of from 0.002 mg per
ml to 1 mg per ml of autologous blood; and
(
autologous blood; the blood clotting agent being selected from the group consisting
of: pharmacologically acceptable calcium, strontium or magnesium salts in ionic
solution or nanoparticles and Ca++microsphere conjugates;
wherein the autologous blood forms a coagulum gel comprising osteogenic bone morphogenetic protein and the autologous blood clotting agent, said coagulum gel having a structure and rheological properties that provide a sustained release of the osteogenic bone morphogenetic protein.
Claim 90. 	(Withdrawn-Currently Amended) A method of preparation of an autologous bone graft substitute composition, comprising the steps of:
(1) mixing:
a) autologous blood;

BMP-7, BMP-4, BMP-5, BMP-8, BMP-9, BMP-12, BMP-13, 
c) a compression resistant matrix selected from the group consisting of a bone
autograft, bone allograft, hydroxyapatite, tri-calcium phosphate, and combinations
thereof;
d) a blood clotting agent in a range from above 15 mM to 50 mM per ml of autologous blood; the blood clotting agent being selected from the group consisting of: pharmacologically acceptable calcium, strontium or magnesium salts in ionic solution or nanoparticles and Ca++microsphere conjugates;
(2) incubating components of step (1) for a period sufficient to form a coagulum
gel, said coagulum gel having a structure and rheological properties resulting in a
sustained release of the osteogenic bone morphogenetic protein.
Claim 93. 	(Withdrawn-Currently Amended) A method of inducing or promoting bone growth by treatment of a bone with an autologous bone graft substitute composition comprising:
(i) 	autologous blood;
(ii) 	an osteogenic bone morphogenetic protein selected from BMP-6, BMP-2,
BMP-7, BMP-4, BMP-5, BMP-8, BMP-9, BMP-12, BMP-13, 
heterodimers thereof, and combinations thereof, in a range of from 0.002 mg per
ml to 1 mg per ml of autologous blood; 
(iii) 	a compression resistant matrix selected from the group consisting of a bone
autograft, bone allograft, hydroxyapatite, tri-calcium phosphate, and combinations
thereof;
(v) a blood clotting agent in a range from above 15 mM to 50 mM per ml of
autologous blood; the blood clotting agent being selected from the group consisting
of: pharmacologically acceptable calcium, strontium or magnesium salts in ionic
solution or nanoparticles and Ca++microsphere conjugates;
wherein the autologous blood forms a coagulum gel comprising osteogenic bone
morphogenetic protein and the autologous blood clotting agent, said coagulum gel
having a structure and rheological properties that provide a sustained release of
the osteogenic bone morphogenetic protein.

	
In the specification using the clean copy of the specification filed 04/16/2020:
On page 3, line 21, delete, “www.accessdata.fda.gov/cdrh-_docs/pdf/P000058c.pdf. Accessed February 2010.”
On Page 4, lines 15 and 16, delete, “www.stryker.com/stellent/groups/public/documents/web prod/126737.pdf.Accessed February 2010”
On Page 4, lines 22 and 23, delete, “www.stryker.com/stellent/groups/public/documents/web prod/127024.pdf.Accessed February 2010”
On page 45, lines 23 and 24, delete, “Available on line at www.accessdata.fda.gov/cdrh-_docs/pdf/P050_053c.pdf. Last accessed February 2010”

On page 46, lines 24 and 25, delete, “www.stryker.com/stellent/groups/public/documents/web_prod/126737.pdf.Accessed February 2010”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance is that a review of the instant specification shows that autologous bone graft substitute composition comprising autologous blood, osteogenic bone morphogenetic protein and compression resistant matrix such as bone autograft, bone allograft, hydroxyapatite and tri-calcium phosphate produced bone growth with the autologous blood suppressing or interrupting the triggering of inflammatory storm from the compression resistant matrix (see at least page 24, lines 20-25; page 35, lines 9-28 and page 37, lines 24-35).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Rejoinder
Claims 66-71 and 73-75 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 76-86 and 90-94, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction ; and the withdrawn composition species in claims 87-89, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 05/29/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached at 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BLESSING M FUBARA/Primary Examiner, Art Unit 1613